Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159384
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159384
  v                                                                 COA: 342953
                                                                    Muskegon CC: 17-000174-FC
  DANIEL RAY BEAN,
           Defendant-Appellee.

  _________________________________________/

          On order of the Chief Justice, the Muskegon Circuit Court shall, in accordance with
  Administrative Order 2003-03, determine whether the defendant-appellee is indigent and,
  if so, appoint attorney Mary Chartier to represent him in the proceedings before this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 30, 2019

                                                                               Clerk